Blandford, Justice.
When this case was called, the defendants- in error moved to dismiss the writ of error on the ground that the same was prematurely sued out to this court. It appears from the record that two cases in equity are pending in Chatham superior court, which were consolidated — that of Florence V. Woodbridge vs. Richard W. Woodbridge, administrator, et al., and Eliza A. Woodbridge, guardian, et al. vs. Richard Woodbridge, administrator, et al.; that Wm. W. Mackall, jr., was appointed receiver in said cases, and that afterwards he was appointed master in equity to take an account, etc. between the parties in said causes. At a subsequent term, the court awarded him a sum of money for his services as auditor in said causes, and the question as to which of the litigants shall pay the compensation as costs was held up until the final disposition of the cases. To this decree the defendants filed a bill of exceptions pendente lite, and afterwards, and before the final termination of said cases, brought this writ of error to review the decree aforesaid.
The court is of the opinion that the motion to dismiss is well taken. The order complained of may never hurt the plaintiffs in error; it may be, upon the final hearing, *188that the sum awarded to the auditor for compensation may be taxed as costs against the plaintiffs, and not the defendants; and if taxed against the defendants, they can protect themselves by their bill of exceptions pendente lite. The order complained of is not such a final decree as by our statutes will authorize the parties to bring the case before this court for review until the cases are finally disposed of in the court below.
Let the writ of error be dismissed.